Exhibit 10.1(b)(i)

 

 

 

BANK OF THE OZARKS, INC.

2009 RESTRICTED STOCK PLAN

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

ESTABLISHMENT AND PURPOSE

  

Section 1.1. Establishment

     1   

Section 1.2. Purpose

     1    ARTICLE II    DEFINITIONS   

Section 2.1. Definitions

     1   

ARTICLE III

ADMINISTRATION

  

Section 3.1. General

     4   

Section 3.2. Committee Meetings

     4   

Section 3.3. Powers of the Committee

     4   

Section 3.4. Grants to Committee Members

     5   

Section 3.5. Committee Decisions and Determinations

     5   

ARTICLE IV

ELIGIBILITY AND PARTICIPATION

  

Section 4.1. Eligibility

     5   

Section 4.2. Participation

     5    ARTICLE V    SHARES SUBJECT TO PLAN   

Section 5.1. Available Shares

     6   

Section 5.2. Previously Granted Shares

     6   

Section 5.3. Adjustments

     6   

Section 5.4. Code Section 409A Limitation

     6    ARTICLE VI    GRANTS IN GENERAL   

Section 6.1. Agreement

     7   

Section 6.2. Time of Granting of an Award

     7   

Section 6.3. Term and Nontransferability of Grants

     7   

Section 6.4. Termination of Services

     7   

Section 6.5. Participation

     7   

ARTICLE VII

RESTRICTED STOCK

  

Section 7.1. General

     8   

Section 7.2. Delivery

     8   

Section 7.3. Shareholder Rights

     8   

Section 7.4. Price

     8   

Section 7.5. Section 83(b) Election

     8   



--------------------------------------------------------------------------------

ARTICLE VIII    RESTRICTED STOCK UNITS   

Section 8.1. General

     8   

Section 8.2. Rights

     9    ARTICLE IX    MISCELLANEOUS   

Section 9.1. Effect of a Change in Control

     9   

Section 9.2. Rights as a Shareholder

     9   

Section 9.3. Modification, Extension and Renewal of Grants

     9   

Section 9.4. Term of Plan

     10   

Section 9.5. Amendment or Termination of the Plan

     10   

Section 9.6. Tax Withholding

     10   

Section 9.7. Notices

     10   

Section 9.8. Rights to Employment or Other Service

     10   

Section 9.9. Exculpation and Indemnification

     11   

Section 9.10. No Fund Created

     11   

Section 9.11. Additional Arrangements

     11   

Section 9.12. TARP Laws

     11   

Section 9.13. Captions

     11   

Section 9.14. Governing Law

     11   

Section 9.15. Execution

     11   

 

ii



--------------------------------------------------------------------------------

BANK OF THE OZARKS, INC. 2009 RESTRICTED STOCK PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

Section 1.1. Establishment. Bank of the Ozarks, Inc. (the “Company”) hereby
establishes the Bank of the Ozarks, Inc. 2009 Restricted Stock Plan (the “Plan”)
effective April 21, 2009, subject to approval by the shareholders of the Company
on that date.

Section 1.2. Purpose. The Plan is intended to provide incentive to key employees
and officers of the Company to foster and promote the long-term financial
success of the Company and materially increase shareholder value. The Plan is
also intended to encourage proprietary interest in the Company, to encourage
such individuals to remain in the employ of the Company and to attract new
employees with outstanding qualifications. In furtherance thereof, the Plan
permits incentives to key employees and officers of the Company.

ARTICLE II

DEFINITIONS

Section 2.1. Definitions. The following terms have the following meanings when
used herein, unless the context clearly indicates otherwise.

(a) “Agreement” means a written agreement entered into between the Company and
the recipient of a Grant which sets forth the terms and conditions of the Grant.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means, unless otherwise provided in a Participant’s Agreement,
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect,
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company or a Subsidiary, (iii) the
commission of a felony, a crime of moral turpitude or any crime involving the
Company or a Subsidiary, (iv) fraud, misappropriation, dishonesty or
embezzlement, (v) incompetence or a material breach of the Participant’s
employment agreement (if any) with the Company or a Subsidiary, (other than a
termination of employment by the Participant), or (vi) any unlawful act
detrimental to the Company or a Subsidiary, all as determined in the sole
discretion of the Committee.

(d) “Change in Control” means the earlier to occur of any of the following:
(i) if during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof, unless the election or nomination for the election
by the Company’s shareholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; (ii) any person or entity (other



--------------------------------------------------------------------------------

than any employee benefit plan or plans of the Company or its subsidiaries or
any trustee of or fiduciary with respect to such plan or plans when acting in
such capacity) or any group acting in concert, shall acquire or control
twenty-five percent (25%) or more of the outstanding voting shares of the
Company; provided however, that with respect to any person or entity owning or
controlling 10% or more of the outstanding voting shares of the Company as of
the effective date of the Plan, either acting alone or in concert with one or
more of its wholly-owned subsidiaries, the amount of such voting shares so owned
or controlled shall be deducted for purposes of this determination; (iii) if,
upon a merger, combination, consolidation or reorganization of the Company, the
voting securities of the Company outstanding immediately prior thereto do not
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty-one percent
(51%) of the combined voting power of voting securities of the Company or such
surviving entity outstanding immediately thereafter; (iv) all or substantially
all of the assets of the Company are sold or otherwise disposed of; or (v) the
Committee or the Board determines, in its sole discretion, that any other
business combination or other event (existing or anticipated) shall be deemed a
change in control.

(e) “Code” means the Internal Revenue Code of 1986, as amended, and any related
rules, regulations and interpretations.

(f) “Committee” means the Personnel and Compensation Committee of the Board or
such other committee designated by the Board to administer the Plan.

(g) “Common Stock” means the Company’s Common Stock, par value $0.01, either
currently existing or authorized hereafter and any other stock or security
resulting from adjustment thereof as described herein, or the Common Stock of
any successor to the Company which is designated for the purpose of the Plan.

(h) “Company” means Bank of the Ozarks, Inc. and any successor or assignee
corporation(s) into which the Company may be merged, changed or consolidated;
any corporation for whose securities the securities of the Company shall be
exchanged; and any assignee of or successor to substantially all of the assets
of the Company.

(i) “Disability” means a Participant’s inability to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than six (6) months.

(j) “Effective Date” means April 21, 2009; provided, however, no Common Stock
may be issued unless the Plan is approved by a vote of the holders of a majority
of the outstanding shares of Common Stock at a meeting of the shareholders of
the Company held on or within 12 months after the Effective Date.

(k) “Eligible Persons” means Employees and officers of the Company or a
Subsidiary. The Committee will determine the eligibility of Employees and
officers based on, among other factors, the position and responsibilities of
such individuals and the nature and value to the Company or a Subsidiary of such
individual’s accomplishments and potential contribution to the success of the
Company or a Subsidiary.

 

2



--------------------------------------------------------------------------------

(l) “Employee” means an individual, including an officer of the Company, who is
employed as a common-law employee of the Company or a Subsidiary. An “Employee”
shall not include any person classified by the Company or a Subsidiary as an
independent contractor even if the individual is subsequently reclassified as a
common-law employee by a court, administrative agency or other adjudicatory
body.

(m) “Fair Market Value” for any given date means the reasonable value of the
Common Stock as determined by the Board, in its sole discretion. If the Common
Stock is listed on a securities exchange or traded over a national market
system, Fair Market Value means the average of the highest reported asked price
and the lowest reported bid price reported on that exchange or market on the
relevant date, or if there is no sale for the relevant date, then on the last
previous date on which a sale was reported.

(n) “Grant” means an award of Restricted Stock or a Restricted Stock Unit, to an
Eligible Person.

(o) “Participant” means any Eligible Person to whom a Grant is made, or the
Successors of the Participant, as the context so requires.

(p) “Plan” means the Company’s 2009 Restricted Stock Plan, as set forth herein,
and as the same may from time to time be amended.

(q) “Restricted Stock” means Common Stock granted to a Participant subject to
the terms and conditions established by the Committee pursuant to Article VII.

(r) “Restricted Stock Unit” means a right granted to a Participant under
Article VIII.

(s) “Restriction Period” means the period of time during which restrictions
established by the Committee shall apply to a Grant.

(t) “Subsidiary” means a subsidiary corporation, whether now or hereafter
existing, as defined in Code Section 424(f).

(u) “Termination of Service” means the time when the employee-employer
relationship or directorship or other service relationship (sufficient to
constitute service as an Eligible Person) between the Participant and the
Company or a Subsidiary is terminated for any reason, with or without Cause,
including, but not limited to, any termination by resignation, discharge,
Disability, death or retirement; provided, however, Termination of Service shall
not include: (i) a termination where there is a simultaneous reemployment of the
Participant by the Company or a Subsidiary or other continuation of service
(sufficient to constitute service as an Eligible Person), or (ii) an employee
who is on military leave, sick leave or other bona fide leave of absence (to be
determined in the discretion of the Committee). The Committee, in its absolute
discretion, shall determine the effects of all matters and questions relating to
Termination of Service, including but not limited to the question of whether any
Termination of Service was for Cause and all questions of whether particular
leaves of absence constitute Terminations of Service.

 

3



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

Section 3.1. General. The Plan shall be administered by the Committee, subject
to Board approval in instances where the Board by resolution determines to
require such approval.

Section 3.2. Committee Meetings. The Committee shall meet from time to time as
determined by its chairman or by resolution adopted in writing by a majority of
the members of the Committee or by a majority of the members of the Committee
present at any meeting at which a quorum is present. A majority of the members
of the Committee shall constitute a quorum and the acts of a majority of the
members present at any meeting of the Committee at which a quorum is present, or
acts approved in writing by a majority of the entire Committee, shall be the
acts of the Committee for purposes of the Plan. To the extent applicable, no
member of the Committee may act as to matters under the Plan specifically
relating to such member.

Section 3.3. Powers of the Committee. Subject to the terms and conditions of the
Plan and consistent with the Company’s intention for the Committee to exercise
the greatest permissible flexibility in awarding Grants, the Committee shall
have the power:

(a) to determine from time to time the Eligible Persons who are to be awarded
Grants and the nature and amount of Grants, and to generally determine the
terms, provisions and conditions (which need not be identical) of Grants awarded
under the Plan, not inconsistent with the terms of the Plan;

(b) to construe and interpret the Plan and Grants thereunder and to establish,
amend and revoke rules and regulations for administration of the Plan. In this
connection, the Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan, in any Agreement or in any related
agreements in the manner and to the extent it shall deem necessary or expedient
to make the Plan fully effective;

(c) to amend any outstanding Grant and to accelerate or extend the vesting or
exercisability of any Grant, all subject to Section 9.3, and to waive conditions
or restrictions on any Grants, all to the extent it shall deem appropriate;
provided that any acceleration of the vesting or exercisability of any Grant,
other than in connection with a Change in Control, Disability or death of a
Participant, shall occur only upon the approval of such acceleration of vesting
or exercisability by the holders of the Common Stock of the Company;

(d) to cancel, with the consent of a Participant or as otherwise permitted by
the Plan, outstanding Grants;

(e) to determine whether, and to what extent and under what circumstances,
Grants may be settled in cash, Common Stock, other property or a combination of
the foregoing;

 

4



--------------------------------------------------------------------------------

(f) to appoint agents as the Committee deems necessary or desirable to
administer the Plan;

(g) to provide for the forms of Agreements to be utilized in connection with the
Plan, which need not be identical for each Participant;

(h) to authorize, by written resolution, one or more officers of the Company to
make Grants to nonofficer Employees and to determine the terms and conditions of
such Grants, provided, however, (i) the Committee shall not delegate such
responsibility to any officer for Grants made to an Employee who is considered
an insider, (ii) the Committee’s resolution providing for such authorization
sets forth the total number of Grants such officer may award and any other
conditions on the officer’s authority to make Grants, and (iii) the officer
shall report to the Committee, as the Committee may request, information
regarding the nature and scope of the Grants made pursuant to the delegated
authority; and

(i) generally to exercise such powers and to perform such acts as are deemed
necessary or expedient to carry out the terms of the Plan and to promote the
best interests of the Company with respect to the Plan.

Section 3.4. Grants to Committee Members. Notwithstanding Section 3.3, any Grant
awarded under the Plan to an Eligible Person who is a member of the Committee
shall be made by a majority of the directors of the Company who are not on the
Committee.

Section 3.5. Committee Decisions and Determinations. Any determination made by
the Committee or Board pursuant to the provisions of the Plan or an Agreement
shall be made in its sole discretion in the best interest of the Company, not as
a fiduciary. All decisions made by the Committee or Board pursuant to the
provisions of the Plan or an Agreement shall be final and binding on all
persons, including the Company, a Subsidiary, Participants and Successors of the
Participants. Any determination by the Committee or Board shall not be subject
to de novo review if challenged in any court or legal forum.

ARTICLE IV

ELIGIBILITY AND PARTICIPATION

Section 4.1. Eligibility. Any Eligible Person may receive Grants under the Plan.

Section 4.2. Participation. Whether an Eligible Person receives a Grant under
the Plan will be determined by the Committee, in its sole discretion, as
provided in Section 3.3. To receive a Grant an Eligible Person must enter into
an Agreement evidencing the Grant.

 

5



--------------------------------------------------------------------------------

ARTICLE V

SHARES SUBJECT TO PLAN

Section 5.1. Available Shares. Shares hereunder may consist, in whole or in
part, of authorized and unissued shares or treasury shares, including shares
purchased by the Company for purposes of the Plan. The certificates for Common
Stock issued hereunder may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer hereunder or under the
Agreement or as the Committee may otherwise deem appropriate. Subject to
adjustment pursuant to Section 5.3, the maximum number of shares of Common Stock
that may be issued under the Plan as a result of all Grants is Four Hundred
Thousand (400,000) shares.

Section 5.2. Previously Granted Shares. Subject to Sections 5.1 and 5.3, the
Committee has full authority to determine the number of shares of Common Stock
available for Grants. In its discretion, the Committee may include as available
for distribution all of the following:

(a) Common Stock subject to a Grant that has been forfeited;

(b) Common Stock under a Grant that otherwise terminates, fails to vest, expires
or lapses in whole or in part without issuance of Common Stock being made to a
Participant; and

(c) Common Stock subject to any Grant that settles in cash or a form other than
Common Stock.

Section 5.3. Adjustments. In the event that the outstanding shares of Common
Stock hereafter are changed into or exchanged for a different number or kind of
shares or other securities of the Company or of another corporation by reason of
merger, consolidation, reorganization, recapitalization, reclassification,
combination of shares, stock split-up, or stock dividend, or in the event that
there should be any other stock splits, stock dividends or other relevant
changes in capitalization occurring after the effective date of this Plan:

(a) The aggregate number and kind of shares that may be issued under this Plan
may be adjusted appropriately; and

(b) Rights under outstanding Grants made to Eligible Persons hereunder, both as
to the number of subject shares and the Exercise Price, may be adjusted
appropriately.

Notwithstanding anything herein to the contrary, without affecting the number of
shares of Common Stock reserved or available hereunder, the Committee may
authorize the issuance or assumption of benefits under this Plan in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with applicable rules of the Code and Section 9.12.

The foregoing adjustments and the manner of application of the foregoing
provisions to Grants shall be determined solely by the Committee on a
case-by-case basis, applied to similarly situated groups or in any other manner
as it deems in its sole discretion. Any adjustment hereunder may provide for the
elimination of fractional share interests.

Section 5.4. Code Section 409A Limitation. Any adjustment made pursuant to
Section 5.3 to any Grant that is considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Code Section 409A. Any adjustments made pursuant to Section 5.3
to any Grant that is not considered “deferred compensation” shall be made in a
manner to ensure that after such adjustment, the Grant either continues not to
be subject to Code Section 409A or complies with the requirements of Code
Section 409A.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

GRANTS IN GENERAL

Section 6.1. Agreement. Each Grant hereunder shall be evidenced by an Agreement
as of the date of the Grant and executed by the Company and the Eligible Person.
Each Agreement shall set forth the terms and conditions as may be determined by
the Committee consistent with the Plan. The Agreement shall state the number of
shares of Common Stock to which the Grant pertains and may provide for
adjustment in accordance with Section 5.3. As applicable, each Agreement must
state the Exercise Price or other consideration to be paid for any Grant.

Section 6.2. Time of Granting of an Award. The award date of a Grant shall, for
all purposes, be the date on which the Committee makes the determination
awarding such Grant, or such other date as is determined by the Board. Notice of
the determination of a Grant shall be given to each Eligible Person to whom a
Grant is awarded within a reasonable period of time after the date of such
Grant.

Section 6.3. Term and Nontransferability of Grants. No Grant is assignable or
transferable, except by will or the laws of descent and distribution of the
state wherein the Participant was domiciled at the time of his or her death;
provided, however, that the Committee may permit other transfers where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) is in no event a transfer for value, and (iii) is otherwise
appropriate and desirable.

Section 6.4. Termination of Services. Unless otherwise provided in the
applicable Agreement or as determined by the Committee, Grants shall be governed
by the following provisions:

(a) Termination of Service, Except by Death or Disability. In the event of a
Participant’s Termination of Service for any reason other than the Participant’s
death or Disability, the Participant’s Grant shall be forfeited upon the
Participant’s Termination of Service.

(b) Death or Disability of Participant. Grants shall fully vest on a
Participant’s Termination of Service by reason of the Participant’s death or
Disability, subject to Section 9.12 and the limitations imposed under applicable
laws.

Section 6.5. Participation. There is no guarantee that any Eligible Person will
receive a Grant under the Plan or, having received a Grant, that the Participant
will receive a future Grant on similar terms or at all. There is no obligation
for uniformity of treatment of Eligible Persons with respect to who receives a
Grant or the terms and conditions of Participants’ Grants.

 

7



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED STOCK

Section 7.1. General. The Committee has authority to grant Restricted Stock
under the Plan at any time or from time to time. The Committee shall determine
the number of shares of Restricted Stock to be awarded to any Eligible Person,
the Restriction Period within which such Grants may be subject to forfeiture in
accordance with applicable laws and any other terms and conditions of such
Grants.

Section 7.2. Delivery. The Company shall issue the shares of Restricted Stock to
each recipient who is awarded a Grant of Restricted Stock either in certificate
form or in book entry form, registered in the name of the recipient, with
legends or notations, as applicable, referring to the terms, conditions and
restrictions applicable to any such Grant and record the transfer on the
Company’s official shareholder records; provided that the Company may require
that any stock certificates evidencing Restricted Stock granted hereunder be
held in the custody of the Company until the restrictions thereon shall have
lapsed, and that as a condition of any Grant of Restricted Stock, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Grant.

Section 7.3. Shareholder Rights. Unless the Committee specifies otherwise in the
Restricted Stock Agreement, the Participant will have, with respect to the
Restricted Stock, all of the rights of a shareholder of the Company holding the
Common Stock that is the subject of the Restricted Stock, including, if
applicable, the right to vote the shares and the right to receive any dividends,
subject to Section 6.3. If any dividends are paid in Common Stock, the Common
Stock will be subject to the same restrictions as applied to the Grant of
Restricted Stock with respect to which they were paid.

Section 7.4. Price. The Committee may require a Participant to pay a stipulated
purchase price for each share of Restricted Stock.

Section 7.5. Section 83(b) Election. The Committee or the Board may prohibit a
Participant from making an election under Section 83(b) of the Code. If the
Committee has not prohibited such election, and if the Participant elects to
include in such Participant’s gross income in the year of transfer the amounts
specified in Section 83(b) of the Code, the Participant shall notify the Company
of such election within 10 days of filing notice of the election with the
Internal Revenue Service, and will provide the required withholding pursuant to
Section 9.6, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.

ARTICLE VIII

RESTRICTED STOCK UNITS

Section 8.1. General. The Committee has authority to grant Restricted Stock
Units under the Plan at any time or from time to time. A Restricted Stock Unit
is a bookkeeping entry of a grant of Common Stock that will be settled by
delivery of Common Stock, the payment of

 

8



--------------------------------------------------------------------------------

cash based upon the Fair Market Value of a specified number of shares of Common
Stock or a combination thereof. The Committee shall determine the number of
Restricted Stock Units to be awarded to any Participant, the Restriction Period
within which such Grants may be subject to forfeiture and any other terms and
conditions of the Grants.

Section 8.2. Rights. The Committee is entitled to specify in a Restricted Stock
Unit Agreement the extent to which and on what terms and conditions the
applicable Participant shall be entitled to receive payments corresponding to
the dividends payable on the Common Stock, if any.

ARTICLE IX

MISCELLANEOUS

Section 9.1. Effect of a Change in Control. Notwithstanding any other provision
of this Plan to the contrary but within the restrictions of Section 9.12, all
unvested, unexercisable or restricted Grants shall automatically vest, become
exercisable and become unrestricted without further action by the Board or
Committee upon a Change in Control, unless provisions are made in connection
with the transaction resulting in the Change in Control for the assumption of
Grants theretofore awarded, or the substitution for such Grants of new grants,
by the successor entity or parent thereof, with appropriate adjustment as to the
number and kind of shares and the per share exercise prices, as provided in
Section 5.3.

Section 9.2. Rights as a Shareholder. Other than certain voting and dividend
rights permitted by the Plan or an Agreement, no person shall have any rights of
a shareholder as to Common Stock subject to a Grant until, after proper transfer
of the Common Stock subject to a Grant or other required action, such shares
have been recorded on the Company’s official shareholder records as having been
issued and transferred. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date such shares are recorded
as issued and transferred in the Company’s official shareholder records.

Section 9.3. Modification, Extension and Renewal of Grants.

(a) Ability. Within the limitations of the Plan and applicable laws, the
Committee may modify, extend or renew outstanding Grants, accept the
cancellation of outstanding Grants (to the extent not previously exercised) to
make new Grants in substitution therefor, accelerate vesting, subject to
Section 3.3(c), and waive any restrictions, forfeiture provisions or other terms
and conditions on Grants. The foregoing notwithstanding, no such action shall
apply to a Grant without the consent of the Participant if it would alter or
impair any rights or obligations under any Grant previously made.

(b) Code Section 409A Limitation. Any action taken under subsection (a)
hereunder to any Grant that is considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Code Section 409A. Any action taken under subsection (a)
hereunder to any Grant that is not considered “deferred compensation” within the
meaning of Code Section 409A shall be made in a manner to ensure that after such
action, the Grant either continues not to be subject to Code Section 409A or
complies with the requirements of Code Section 409A.

 

9



--------------------------------------------------------------------------------

Section 9.4. Term of Plan. Grants may be made pursuant to the Plan until the
expiration of ten (10) years from the Effective Date of the Plan, unless the
Company sooner terminates the Plan under Section 9.5.

Section 9.5. Amendment or Termination of the Plan. The Board may from time to
time, with respect to any Common Stock at the time not subject to Grants,
suspend or discontinue the Plan or revise or amend it in any respect whatsoever.
The Board may amend the Plan as it shall deem advisable, except that no
amendment may adversely affect a Participant with respect to Grants previously
made without the written consent of the Participant holding such Grant and
unless such amendments are in connection with compliance with applicable laws
(including but not limited to Code Section 409A), stock exchange rules or
accounting rules; provided that the Board may not make any amendment in the Plan
that would, if such amendment were not approved by the holders of the Common
Stock, cause the Plan to fail to comply with any requirement or applicable law
or regulation, unless and until the approval of the holders of such Common Stock
is obtained.

Section 9.6. Tax Withholding. Each recipient of a Grant shall, no later than the
date as of which the value of any Grant first becomes includable in the gross
income of the recipient for federal income tax purposes, pay to the Company, or
make arrangements satisfactory to the Company regarding payment of any federal,
state or local taxes of any kind that are required by law to be withheld with
respect to such income. A Participant may elect to have such tax withholding
satisfied, in whole or in part, by (i) authorizing the Company to withhold a
number of shares of vested restricted Common Stock, if any, owned by the
Participant equal to the Fair Market Value as of the date withholding is
effected that would satisfy the withholding amount due, (ii) transferring to the
Company cash or other shares of Common Stock owned by the Participant with a
Fair Market Value equal to the amount of the required withholding tax, or
(iii) in the case of a Participant who is an Employee of the Company or a
Subsidiary at the time such withholding is effected, by withholding from the
Participant’s cash compensation. Notwithstanding anything contained in the Plan
to the contrary, the Participant’s satisfaction of any tax-withholding
requirements imposed by the Committee shall be a condition precedent to the
Company’s obligation as may otherwise be provided hereunder to provide shares of
Common Stock to the Participant.

Section 9.7. Notices. All notices under the Plan shall be in writing and if to
the Company, shall be delivered personally to the Secretary of the Company or
mailed to its principal office, addressed to the attention of the Secretary, and
if to a Participant or recipient of a Grant, shall be delivered personally or
mailed to the Participant or recipient of a Grant at the address appearing in
the records of the Company or a Subsidiary. Such addresses may be changed at any
time by written notice to the other party given in accordance with this Section.

Section 9.8. Rights to Employment or Other Service. Nothing in the Plan or in
any Grant made under the Plan shall confer on any individual any right to
continue in the employ or other service of the Company or a Subsidiary or
interfere in any way with the right of the Company or a Subsidiary to terminate
the individual’s employment or other service at any time.

 

10



--------------------------------------------------------------------------------

Section 9.9. Exculpation and Indemnification. To the maximum extent permitted by
law, the Company or a Subsidiary shall indemnify and hold harmless the members
of the Board and the members of the Committee from and against any and all
liabilities, costs and expenses incurred by such persons as a result of any act
or omission to act in connection with the performance of such person’s duties,
responsibilities and obligations under the Plan, other than such liabilities,
costs and expenses as may result from the gross negligence, bad faith, willful
misconduct or criminal acts of such persons.

Section 9.10. No Fund Created. Any and all payments hereunder to recipients of
Grants hereunder shall be made from the general funds of the Company and no
special or separate fund shall be established or other segregation of assets
made to assure such payments; provided that bookkeeping reserves may be
established in connection with the satisfaction of payment obligations
hereunder. The obligations of the Company under the Plan are unsecured and
constitute a mere promise by the Company to make benefit payments in the future,
and to the extent that any person acquires a right to receive payments under the
Plan from the Company, such right shall be no greater than the right of a
general unsecured creditor of the Company.

Section 9.11. Additional Arrangements. Nothing contained herein precludes the
Company from adopting other or additional compensation or benefit arrangements.

Section 9.12. TARP Laws. Notwithstanding any other provision of the Plan, the
Committee may not make any Grant that is prohibited by or inconsistent with the
Emergency Economic Stabilization Act’s Troubled Assets Relief Program, Capital
Purchase Program or the American Recovery and Reinvestment Act of 2009 or the
rules, regulations or other guidance issued under such laws, as such may be
amended from time to time (collectively, the “TARP laws”). Further,
notwithstanding any other provision of the Plan, a Grant will not be amended,
automatically vested or otherwise adjusted in any manner prohibited by the TARP
laws.

Section 9.13. Captions. The use of captions in the Plan is for convenience. The
captions are not intended to provide substantive rights and shall not be used in
construing the terms of the Plan.

Section 9.14. Governing Law. Except as governed by federal law, the laws of the
state of Arkansas shall govern the plan, without reference to principles of
conflict of laws.

Section 9.15. Execution. The Company has caused the Plan to be executed in the
name and on behalf of the Company by an officer of the Company thereunto duly
authorized as of this         day of                 , 2009.

 

BANK OF THE OZARKS, INC. By:    

 

  George Gleason, Chairman of the Board of   Directors and CEO

 

11